George, J.
1. In a case in which the verdict was not demanded by the law and the evidence, the Court of Appeals will not disturb the first grant of a new trial, though based upon a single ground complaining of failure of the court to give in charge to the jury a particular principle of law; and will not determine whether the trial court was right in granting the motion on the special ground. Cox v. Grady, 132 Ga. 368 (64 S. E. 262), and cit.; Civil Code (1910), §§ 6204, 6088.
2. The main bill of exceptions assigns error upon the first grant of a new trial, based upon a single special ground of the motion for a new trial, and the cross-bill of exceptions assigns error upon the overruling of the remaining grounds of the motion. The judgment on both bills of exceptions is Affirmed.

Wade, O. J., and Luke, J., concur.

Action for damages; from Fulton superior court—Judge Bell. September 30, 1916.
Robert 0. & Philip H. Alston, for Wilson. Guy Parker, Madison Richardson, Bryan & Middlebrooks, contra.